Citation Nr: 0012568	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  95-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
shell fragment wounds to the groin and legs, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to an increased rating for 
the residuals of shell fragment wounds to the groin and legs.

In September 1998, the Board remanded the veteran's claim of 
entitlement to an increased rating for the residuals of shell 
fragment wounds to the groin and legs for further evidentiary 
development, which was completed by the RO.  In September 
1999, the RO issued a Supplemental Statement of the Case 
which continued to deny the veteran's claim of entitlement to 
an increased rating for the residuals of shell fragment 
wounds of the groin and legs.  Thereafter, the veteran's 
claims folder was returned to the Board.

In September 1998, the Board also denied the veteran's claim 
of entitlement to an effective date prior to December 1990 
for a grant of service connection for PTSD.  The Board 
further denied a claim of entitlement to an effective date 
prior to October 1993 for a 30 percent rating for PTSD.  It 
appears that since the Board's September 1998 decision, the 
veteran has continued to raise the issues of entitlement to 
an earlier effective date for service connection for PTSD and 
entitlement to an earlier effective date for a 30 percent 
rating for PTSD.  To the Board's knowledge, the veteran did 
not file a Notice of Appeal with the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of that decision.  See 38 U.S.C.A. § 7266 (West 1991).  
Those issues are not presently on appeal.

If the veteran now wishes to file new claims of entitlement 
to an earlier effective date for service connection for PTSD 
and/or an earlier effective date for a 30 percent disability 
rating for PTSD, he is free to do so.  These matters are 
referred to the RO for appropriate action.


REMAND

1.  Entitlement to an increased rating for the residuals of 
shell fragment wounds to the groin and legs, currently 
evaluated as 10 percent disabling.

In a Substantive Appeal (VA Form 9) submitted in December 
1994, with respect to his claim of entitlement to an 
increased rating for shell fragment wounds to the groin and 
legs, the veteran indicated that he wished to appear at 
personal hearings before a Hearing Officer and before a 
member of the Board at the RO.  The record reflects that he 
was subsequently provided with a hearing before a Hearing 
Officer, but not before a member of the Board.  The veteran 
later perfected timely appeals with respect to the earlier 
effective date claims referred to in the Introduction above.  
In a VA Form 9 submitted in April 1997 the veteran clearly 
indicated that he did not desire a personal hearing before a 
member of the Board with respect to those issues.  The 
increased rating issue was not mentioned.

As noted above, the issue as to the issue of entitlement to 
an increased disability rating for residuals of shell 
fragment wounds was remanded by the Board in September 1998.  
In April 2000, due to the ambiguity in the record as to 
whether the veteran desired another hearing on the issue 
currently on appeal, the Board sent a letter to the veteran 
requesting clarification as to whether he still desired a 
personal hearing before a member of the Board.  In a signed 
response received later that month, the veteran indicated 
that he wished to attend a personal hearing before a member 
of the Board at the RO.  

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
personal hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700(a) (1999).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hearing loss and tinnitus.

In a December 1999 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
and tinnitus.  In February 2000, the veteran submitted a 
Notice of Disagreement regarding this denial.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  The filing 
of a Notice of Disagreement initiates the appeal process and 
a Statement of the Case must be issued.  See 38 C.F.R. 
§§ 19.26; 19.29 Manlicon v. West, 12 Vet. App. 238 (1999); 
see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

Accordingly, this case is remanded for the following actions:

1.  The RO should issue a Statement of 
the Case regarding the issue of whether 
new and material evidence has been 
submitted to reopen a claim of 
entitlement to service connection for 
hearing loss and tinnitus.  The veteran 
should be afforded the opportunity to 
perfect a timely substantive appeal (VA 
Form 9) as to that issue.

2.  The RO should schedule the veteran 
for a travel board hearing at the RO.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


